CRAWLEY, Judge,
dissenting.
I dissent based on the authority of Ex parte Johnson, 673 So.2d 410 (Ala.1994), opinion on remand, 673 So.2d 414 (Ala.Civ.App.), petition for mandamus granted, Ex parte Breedlove, 673 So.2d 415 (Ala.1995). Our supreme court has held that, in a situation such as the one presented in this case, this court should review the evidence in light of the standard set out in Ex parte McLendon, 455 So.2d 863 (Ala.1984), rather than remand the case to the trial court for it to conduct the review.